Title: To Benjamin Franklin from Oliver Pollock: Two Letters, 29 April 1778 and 1 May 1778
From: Pollock, Oliver
To: Franklin, Benjamin


I.
Sir
New Orleans 29th. April 1778
Having the Honour of being appointed agent for the United States of America in this part of the world I take the liberty of acquainting you that James Willing Esqr. Captn. in the service Came down the River Ohio to Mississippi with A party of Sixty men last month and has taken several prizes on his Route Amongst which is A letter of Mark mounting 16 guns commanded by Captn. Cox fitted out from London for Pensacola from which place he came bound to Manchak to take in A Cargo of Peltreys and Indigo and there was taken by Lieut. McIntyre and Ten men, and brought down here under our Colours. Should you have any dispatches for the Continent you may forward them under Cover to Monsr. J.B. Bourgard Merchant here, and at same time will take it as a favour if youll honour me with the News from your quarters. You may send your letters either Via the Havana or Cape Franceway [Français] as there are frequent opportunities from there here and from this I have safe Conveyances for the Continent. I am Sir Your most obedient humble Servant
Olr. Pollock
The Honbl Benjamin Franklin Esqr. turn
 
II. 
Sir
1st May 1778
The Bearer of this Mr. Jerom Lackerfull Goes upon some business of his own and mine to Bordeaux, and will return here Immediately. If he Possibly has time he will wait upon you at Paris for your dispatches, and acquaint you with the News of this place more particular than I can write you. (Should he not wait on you) any dispatches you may have this way, will meet him at Messrs. Saml. and J.H. Delap’s Merchants in Bordeaux. I am Sir Your most obedient humble Servant
Olr. Pollock
 
Addressed: The Honble. / Benjamin Franklin Esqr. / Paris
Endorsed: Pollock New Orleans 29. avril 1778
